Title: To James Madison from Henry Colman, 21 February 1817
From: Colman, Henry
To: Madison, James


        
          Sir,
          Hingham Mass. 21 Feby. 1817.
        
        I fear that you must have thought me unmindful of my engagement to forward you a copy of a most curious production, the Century Sermon, which I mentioned to you, but on my return I found that the first edition was out of print; a second edition however has been published and I have addressed a copy to you by this mail.
        With it is a copy of Buckminster’s Sermons, which Mrs. Madison was kind enough to say she would accept from me; and which I beg the favor of you to present to her with my sincere respects. I think she will find them, in regard both to the style and the Sentiments, particularly excellent. Buckminster was the pride of New England, and would have been a distinguished ornament of any age or country. If you find inclination and leisure for this kind of reading, his Sermons on the character of Peter and of Philemon and the twenty second sermon, delivered after his return from Europe, will afford you, I am persuaded, a rich treat.
        You will not, Sir, I hope disdain the congratulations of an obscure citizen on the auspicious close of your publick life. Having been charged with the government of your country during one of the most difficult periods of its history, it must afford you the highest satisfaction, that you leave the administration of her affairs in the hands of those, whom, no honourable man of any party doubts, to be the real friends of their country; and that

you resign her in the full enjoyment of the preeminent blessings of order, tranquillity, liberty and peace; singularly distinguished for the excellence, purity and stability of her institutions; advanced to the highest point of prosperity and glory, to which any nation has attained; and justly challenging, in every part of the civilized world, the homage and admiration of all, who have a heart to appretiate the dignity of human nature, to acknowledge the just rights of mankind, and to rejoice in the freedom and welfare and improvement of their species.
        I am sensible, dear Sir, to the kindness and hospitalities which I received from yourself and the other gentlemen of the government at Washington. I pray that the blessing of God may follow you into retirement and am with great respect and consideration, Yr. obedt Servt.
        
          Henry Colman.
        
      